                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:20-CV-00123-FL

 KELLY STAFFORD; GRASS ROOTS
 NORTH CAROLINA; SECOND
 AMENDMENT FOUNDATION; and
 FIREARMS POLICY COALITION,
 INC.,

                                  Plaintiffs,

 v.                                                   DEFENDANT’S MOTION FOR
                                                  EXTENSION OF TIME TO RESPOND TO
                                                  PLAINTIFF’S REPLY TO DEFENDANT’S
                                                         MOTION TO DISMISS


 GERALD M. BAKER, in his official
 capacity as Sheriff of Wake County,
 North Carolina,
                               Defendant.


       Defendant, by and through the undersigned attorney, hereby moves the court for an

extension of time in which to file, if necessary, a reply brief concerning Defendant’s previously

filed Motion to Dismiss. The undersigned was engaged by Defendant to be counsel of record on

June 30, 2020, and has not had a sufficient amount of time in which to become familiar with the

issues in the case or to adequately review the response filed by the Plaintiff to the Motion to

Dismiss. Defendant believes that an additional 14 days would provide adequate time to review

the case and pleadings and file, if necessary, any reply brief. Plaintiffs’ response brief was served

on June 18, 2020, and pursuant to the local rules of procedure, any reply would be due on July 2,

2020. Plaintiff consents to this request.




           Case 5:20-cv-00123-FL Document 23 Filed 07/02/20 Page 1 of 3
Wherefore, Defendant respectfully requests to be granted until July 16, 2020, in which to file, if

necessary, a reply brief regarding his Motion to Dismiss.

       This the 2nd day of July, 2020.


                                             POYNER SPRUILL LLP


                                             By:    /s/ J. Nicholas Ellis
                                                    J. Nicholas Ellis
                                                    N.C. State Bar No.: 13484
                                                    Post Office Box 353
                                                    Rocky Mount, NC 27802-0353
                                                    Telephone: 252-446-2341
                                                    Fax: 919-783-1075
                                                    Email: jnellis@poynerspruill.com
                                                    Attorneys for Defendant




          Case 5:20-cv-00123-FL Document 23 Filed 07/02/20 Page 2 of 3
                                  CERTIFICATE OF SERVICE


       The undersigned hereby certifies that, pursuant to the provisions of Rule 5 of the Federal

Rules of Civil Procedure, on this date a copy of the foregoing was served upon the party herein by

United States Mail, first class, postage prepaid, addressed to the following party:

 Edward H. Green, III                               Raymond M. DiGuiseppe
 Coats & Bennett, PLLC                              The DiGuiseppe Law Firm, P.C.
 1400 Crescent Green, Suite 300                     4320 Southport Supply Road, Suite 300
 Cary, NC 27518                                     Southport, NC 28461
 Egreen3@coatsandbennett.com                        law.rmd@gmail.com

 Adam Kraut
 Firearms Policy Coalition
 1215 K Street, 17th Floor
 Sacramento, CA 95814
 akraut@fpclaw.org


       This the 2nd day of July, 2020.

                                              POYNER SPRUILL LLP


                                              By:     /s/ J. Nicholas Ellis
                                                      J. Nicholas Ellis
                                                      N.C. State Bar No.: 13484
                                                      Post Office Box 353
                                                      Rocky Mount, NC 27802-0353
                                                      Telephone: 252-446-2341
                                                      Fax: 919-783-1075
                                                      Email: jnellis@poynerspruill.com
                                                      Attorneys for Defendant




           Case 5:20-cv-00123-FL Document 23 Filed 07/02/20 Page 3 of 3
